Citation Nr: 1315226	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected status post fusion of L5-S1 post disc herniation. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to February 2003, from July 2004 to September 2004, and from May 2007 to April 2009.  The Veteran also served in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which granted service connection for status post fusion of L5-S1 post disc herniation and assigned a 20 percent evaluation, effective April 21, 2009. 

The Board notes that the issue of entitlement to service connection for depression, bipolar disorder with anxiety was also included in the January 2010 statement of the case (SOC).  However, during the course of this appeal, this claim was granted in an April 2010 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue was not currently on appeal before the Board.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for individual unemployability when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran suggested at the March 2011 hearing that his back disability has affected his ability to maintain employment.  However, the Board notes that the Veteran's Virtual VA paperless claims file reflects that the issue of entitlement to individual unemployability was denied in a February 2012 rating decision.  In March 2012, the Veteran was sent a letter acknowledging his disagreement with the denial of his claim for entitlement to individual unemployability.  Therefore, as it appears that the RO is already addressing the issue of entitlement to individual unemployability, the Board finds that the RO currently has jurisdiction of this claim and it need not be addressed by the Board at this time. 

In March 2011, a Travel Board hearing was held before a Veterans Law Judge at the Lincoln, Nebraska, RO.  A transcript of that proceeding has been associated with the claims folder.

In a June 2012 decision, the Board remanded this issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is again warranted with respect to the Veteran's claim.

The Board notes that a January 2013 letter from the Department of the Navy instructed the Veteran to appear for a periodic physical examination for Temporary Disability Retired List (TDRL).  It appears that the examination was to be scheduled for February 2013.  Information contained in this examination report may be probative in ascertaining the current severity of the Veteran's service-connected lower back disability.  Accordingly, the RO should make appropriate efforts to contact the service department to obtain a copy of any outstanding examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Department of the Navy all outstanding medical records from January 2013 to the present to include the Veteran's scheduled Periodic Physical Examination for the TDRL.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


